Shaw, C. J.
The court are of opinion that the plaintiffs are not liable to be taxed for personal estate or income. The whole value of their personal estate is included in the value of the shares of the stock, and, as such, is liable to be taxed to the holders of the shares eo nomine. By the Rev. Sts. c. 7, § 4, “ personal estate shall, for the purposes of taxation, be construed to include stocks in turnpikes, bridges and all monied corporations.” By § 9, all personal estate, not excepted in §10, “ shall be assessed to the owner in the town *203where he shall be an inhabitant on the first day of May.” By §> 10, “ all goods, wares and merchandize, or any other stock in trade, including stock in the business of any of the mechanic arts, in towns within the State, other than where the owners reside, shall be taxed in those towns, if the owners hire or occupy stores, shops or wharves therein, and shall not be taxable where the owners reside. All machinery, employed in any branch of manufactures, and belonging to any corporation, shall be assessed to such corporation, in the town or other place where such machinery may be situated or employed ; and in assessing the stockholders, for their shares in any manufacturing corporation, there shall first be deducted from the value thereof, the value of the machinery and real estate belonging to such corporation.” Here the exception proves the rule. It shows that the general value of the shares shall be taxed to the owners, and not to the corporation.
If this personal property was “ stock in trade,” or “ machinery employed in any branch of manufactures,” it should have been so stated; but being taxed generally, as “ personal property,” we are not so to understand. Indeed, the case finds that the plaintiffs have no personal property, and that the tax was imposed in respect to income.
If it be said that the plaintiffs are not a manufacturing corporation, then there is no statute provision that subjects any of their personal property to taxation, and the respective owners are taxable for the whole value of the personal property; and of course the corporation is not taxable.
But the real estate stands upon a different footing ; being' taxable where it is situated, whoever is the owner; and therefore is taxable to the corporation. Indeed, the corporation was taxed, every year, for a considerable amount of real estate; and of this no complaint is made. But it is insisted that, as that part of the plaintiffs’ estate is described as lying in Ward 11, and, in some of the assessments, is described as “lots,” it is wrongly taxed as a separate estate, because it was annexed o, or occupied with, the mill, as an entire and inseparable estate The first answer is, that it was assessed in that mode. *204several years, without any objection on the part of the proprietors ; from which their acquiescence may be inferred. Again ; it is understood that they hold the land so taxed by a distinct tenure. Having authority, by their charter, to take and hold real estate, they have obtained a grant in fee of this parcel of real estate ; whereas, in that part granted to them, by their charter, out of the public domain, they have a perpetual easement for the use of their mills. But, thirdly, there is no provision of law, that a tax shall be void, when two or more parcels of real estate, belonging to the same owner, and in his own occupation, are assessed together when they might have been severed, or are assessed separately when they might have been united. In Hayden v. Foster, 13 Pick. 492, it was decided that the laws contemplated a separate assessment, when tenements and parcels of land, though belonging to the same oxvner, are in distinct occupations, or subject to distinct demises, mortgages, or other derivative rights; and in that case, they were, in fact, so separately assessed; each parcel was subject to a lien for its own tax, and not for the tax on other estates of the same owner. And we think, on revision, the reasons for such a distinction are quite conclusive.
But after all, the whole real estate in the same town or city, belonging to the same owner, constitutes, as between the town or city and the tax payer, but one substantive subject of taxation; and therefore, when the tax payer has cause of complaint, that the tax is too large, his only remedy is by appeal to the assessors for abatement, and, on their refusal, to the county commissioners, or to those who exercise the same functions. Osborn v. Inhabitants of Danvers, 6 Pick. 98. A distinction has been made, for obvious reasons, between real estate and personal property; and xvhere one is not liable for any tax on personal property, it is held that a tax on his poll and personal property is not an over-taxation, but a wholly void tax, although he, as a non-resident, is taxed for real estate in the same town. Preston v. City of Boston, 12 Pick. 7.
It it argued that this property is wholly exempted from tax*205ation, as property appropriated to public use. If it be true that public ways, namely, rail roads, turnpikes and bridges, are so exempted, and the incorporated proprietors are liable only for their shares, we think it does not apply to estates used for purposes not directly incident to the public accommodation contemplated. What was granted to the corporation was simply a right to use a portion of the public land covered with navigable water ; but the avowed purpose was to erect mills, and employ or let them. We think there is no analogy between the cases, and that the objection cannot be allowed.
Considering the taxes on the personal and real estate as separate and distinct; that the tax on personal property was not an over-taxation, but a tax which the city had no authority to assess; and that the payment was under notice and claim of exemption ; the court are of opinion that the plaintiffs are entitled to judgment for the amount thereof, with interest from the time of demand; 4 Met. 181; but that, in respect to the real estate, their only remedy was an appeal in the manner prescribed by the Rev. Sts. c. 7, §§ 37-41.